Case 16-07813        Doc 45     Filed 04/16/19     Entered 04/16/19 13:02:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 07813
         Brandon DeMarco Bobo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/07/2016.

         2) The plan was confirmed on 05/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2017, 10/17/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-07813             Doc 45         Filed 04/16/19    Entered 04/16/19 13:02:41                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $8,387.52
           Less amount refunded to debtor                                $155.97

 NET RECEIPTS:                                                                                            $8,231.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $358.74
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,358.74

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 American Financial Credit Services      Unsecured         296.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured      2,000.00         504.39          504.39          81.66       0.00
 Archway Holdings LLC                    Unsecured         710.00           NA              NA            0.00       0.00
 AT&T                                    Unsecured         300.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         697.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         500.00      1,975.54        1,975.54        336.84        0.00
 Comcast Central                         Unsecured         412.00           NA              NA            0.00       0.00
 Commonwealth Financial                  Unsecured      1,000.00            NA              NA            0.00       0.00
 First Bank of Delaware                  Unsecured      1,777.00            NA              NA            0.00       0.00
 First Midwest Bank                      Unsecured           0.00        553.03          553.03          89.53       0.00
 First Premier                           Unsecured         500.00           NA              NA            0.00       0.00
 Heritage Acceptance Corp                Unsecured      3,500.00       5,124.34        5,124.34        873.73        0.00
 Illiana Financial Credit Union          Unsecured         488.00        488.46          488.46          79.08       0.00
 Illiana Financial Credit Union          Unsecured      4,396.00       4,396.05        4,396.05        749.55        0.00
 Illinois Dept Of Employment Security    Unsecured         500.00           NA              NA            0.00       0.00
 Illinois Tollway                        Unsecured      2,000.00       4,212.10        4,212.10        718.19        0.00
 Ingalls Memorial Hospital               Unsecured         170.00        165.20          165.20          28.17       0.00
 Jefferson Capital Systems LLC           Unsecured         637.00        637.42          637.42        108.68        0.00
 Jefferson Capital Systems LLC           Unsecured         233.00        233.47          233.47          37.80       0.00
 MB Financial Bank                       Unsecured           0.00        712.16          712.16           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        506.25          506.25          81.96       0.00
 Municipal Collections Of America        Unsecured         250.00      1,350.00        1,350.00        230.18        0.00
 Progressive Financial Services          Unsecured         700.00           NA              NA            0.00       0.00
 Sprint Corp                             Unsecured         700.00        689.08          689.08        117.50        0.00
 Sullivan Urgent Aid Centers             Unsecured           0.00        747.00          747.00           0.00       0.00
 Sullivan Urgent Aid Centers Ltd         Unsecured           0.00      1,283.00        1,283.00        218.76        0.00
 Village of Thornton                     Unsecured           0.00        500.00          500.00          80.95       0.00
 Vision Financial Servi                  Unsecured         165.00           NA              NA            0.00       0.00
 Wells Fargo Bank                        Unsecured           0.00        248.49          248.49          40.23       0.00
 Wow Cable                               Unsecured         100.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-07813        Doc 45      Filed 04/16/19     Entered 04/16/19 13:02:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,325.98          $3,872.81              $0.00


 Disbursements:

         Expenses of Administration                             $4,358.74
         Disbursements to Creditors                             $3,872.81

 TOTAL DISBURSEMENTS :                                                                       $8,231.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
